Citation Nr: 0818282	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  98-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an extraschedular rating for residuals of a 
fracture of the right wrist (major), currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from September 1958 to 
September 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying entitlement to extraschedular consideration for 
residuals of a right wrist fracture.  This extraschedular 
claim was raised and referred to the RO by the Board in its 
July 1996 decision addressing the claim for an increased 
rating for residuals of a right wrist fracture on a schedular 
basis.  

The Board remanded the extraschedular rating claim in July 
2002, and again in September 2003, before denying 
extraschedular consideration by a May 2004 decision.  The 
United States Court of Appeals for Veterans Claims (Court) in 
March 2006 vacated that decision with respect to 
extraschedular consideration, and the Board thereafter in 
January 2007 again remanded the extraschedular rating claim 
for further development.  The case now returns to the Board 
for further review.  


FINDINGS OF FACT

The disability of the right wrist is not shown to present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for referral of the veteran's case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension (C&P) Service for consideration of extraschedular 
evaluation for residuals of a right wrist fracture have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.321(b)(1) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  If complete notice is 
not provided until after the initial adjudication, such a 
timing error can be cured by subsequent legally adequate VCAA 
notice, followed by readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006

In this case, the initial RO rating action addressing an 
extraschedular evaluation was in January 1997.  The veteran 
was afforded a VCAA notice letters addressing extraschedular 
consideration in September 2002 and July 2007, in the course 
of the veteran's appeal.  These notice letters were variously 
followed by readjudication of the extraschedular rating claim 
by a November 2002 Decision Review Officer (DRO) decision, a 
November 2002 SSOC, and a December 2007 SSOC.  These VCAA 
letters effectively satisfied all four notice requirements of 
the VCAA.  While each of these VCAA letters in part 
erroneously focused on criteria to establish service 
connection, and the September 2002 letter erroneously 
mentioned a need to submit evidence before VA would take 
action on the claim, ultimately these sufficiently addressed 
the extraschedular rating issue to adequately inform the 
veteran and assist in his development of the claim.  They 
informed of the evidence required to substantiate the claim 
for an extraschedular rating.  See 38 C.F.R.
§ 3.321(b)(1).  They also informed what evidence VA would 
seek to provide and what evidence the veteran was expected to 
provide.  Also by this letter, the veteran was requested to 
inform of any additional evidence pertinent to his claim, and 
was asked to submit any additional pertinent evidence he had.  
He was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This criterion was adequately 
fulfilled by the VCAA notice letters.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
These were fulfilled by the September 2002 letter informing 
the veteran of the need to demonstrate such circumstances as 
marked interference with employment or frequent periods of 
hospitalization.  Further, the veteran amply demonstrated 
actual knowledge of these considerations in his VA Form 9 
submitted in May 1998.

Also for increased rating claims, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Necessarily these requirements are inapplicable to a 
claim for an extraschedular rating, precisely because a 
rating is sought other than based on the rating schedule.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) which are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  These requirements were satisfied by the September 
2002 VCAA notice letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  These Dingess elements of 
notice were not afforded to the veteran prior to the RO 
denial of an extraschedular rating for the veteran's right 
wrist disorder in rating actions or an SOC or SSOC.  However, 
the applicable Dingess considerations of disability rating 
and effective date are ultimately not relevant where, as 
here, the veteran is denied an extraschedular rating by the 
RO and herein by the Board.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
September 2002 and July 2007 VCAA letters, as well as a prior 
development letter in May 1998, requested that he advise of 
any VA and/or private medical sources of evidence pertinent 
to his increased rating claim for residuals of a right wrist 
fracture, including (implicitly in the May 1998 letter) his 
extraschedular rating claim.  These letters also requested 
evidence and information about treatment after service, in 
support of the claim.  The veteran submitted an authorization 
in August 1993 for records from Oregon Health Sciences 
University, but a negative reply was received from that 
facility.  The veteran was informed of this and requested by 
an October 1993 letter to submit this evidence himself.  The 
veteran further replied in subsequent submitted statements, 
but failed to indicate the availability of additional private 
treatment records.  Some Kaiser Permanente clinic records 
dated in 1979, were previously associated with the claims 
folders.  VA treatment and examination records were obtained 
and associated with the claims folders.  The veteran was duly 
informed, including by VCAA letters, the appealed January 
1997 rating action, an April 1998 SOC, a November 1999 SSOC, 
a November 2002 decision review officer (DRO) decision, a 
November 2002 SSOC, and a December 2007 SSOC, of evidence 
obtained in support of his extraschedular rating claim, and 
thus by implication of evidence not obtained.  

VA examination records and service medical records have been 
obtained and associated with the claims folders.  There is no 
indication that pertinent VA records have not been obtained.  
The veteran was adequately informed of the importance of 
obtaining all relevant records.  Hence, no further notice or 
assistance to him is required to fulfill VA's duty to assist 
the appellant in the development of this claim for an 
extraschedular rating for residuals of a right wrist 
fracture.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

The veteran was afforded VA examinations including most 
recently in January 1993, June 1998, June 2001, September 
2007, and December 2007 (a social and industrial survey 
examination), with review of the claims folders.  Upon 
reviewing the claims folder, the Board finds that objective 
clinical findings and other evidence of record are supportive 
of the reported clinical and work-related and social-related 
findings upon these examinations.  The Board finds these VA 
examinations to be adequate for purposes of the present 
determination as to an extraschedular rating for residuals of 
a right wrist fracture.  

The Board is also satisfied that developments requested in 
the July 2002, September 2003, and January 2007 Board remands 
have been satisfactorily completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran was duly afforded 
appropriate and sufficient VCAA notice to the extent 
necessary for the present adjudication (as herein 
determined), was afforded VA examinations in September and 
December of 2007, and was afforded further review by the RO 
with issuance of SSOCs.  These developments met requirements 
as set out in the remand instructions.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Claim for an Extraschedular Rating for Residuals
of Right Wrist Fracture

The veteran has been granted a 30 percent disability rating 
for his right wrist disorder, and seeks a still higher 
evaluation on an extraschedular basis.  
 
Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  Where the such an 
exceptional case is indicated, the Board is to refer the case 
to the Director, C&P Service, for extraschedular 
consideration.  Id.  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (Board may affirm an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own).

The veteran does not meet the schedular rating criteria for a 
total disability rating based on unemployability due to 
service-connected disabilities (TDIU) on a schedular basis, 
and in fact has not claimed such entitlement.  38 C.F.R. 
§ 4.16(a).  However, he has raised questions of entitlement 
to an extraschedular rating based on significant employment 
incapacity due to extraschedular considerations associated 
with his service-connected right wrist disorder.  In 
exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, again, where the such an exceptional case is 
indicated, the Board is to refer the case to the Director, 
C&P Service, for extraschedular consideration.  Id.  

In October 1992 the veteran was seen for his right wrist 
fracture residuals, seeking a prescription for Tylenol and 
analgesic balm.  Decreased range of motion of the right wrist 
status post fracture was observed.  These medications were 
refilled.  

Upon VA examination in January 1993, the veteran history of 
his right wrist fracture in service and its residuals in 
service and post service, including as narrated by the 
veteran, was noted.  In particular, a history in the late 
1970's was noted of re-evaluation of the condition privately 
based on increased pain and some weakness, with a discovery 
that the navicular was still broken.  The veteran then opted 
not to have surgery, and used Tylenol and topical analgesics 
from that time onward.  The veteran complained of worsening 
of pain in the hand over the past two to three years, which 
was constant and radiated into the index and middle fingers 
as well as up to the elbow, as well as weakness in the hand.  
He reported a history of past work as an instructor and 
dropping his chalk due to pain.  He further reported that he 
had since begun using his left hand and was now quite 
ambidextrous.  (However, in submitted statements to support 
his extraschedular claim, the veteran now denies that he 
possesses such a level of left-handed dexterity.)  

At that examination, the physician found no skin or vascular 
changes, no tenderness to palpation, and easy touching of 
thumb to fingers and tips of fingers to palm.  However, 
strength on the right was markedly decreased, at 45 pounds of 
grip strength on the right as compared to 95 pounds on the 
left.  The examiner diagnosed avascular necrosis of the right 
navicular secondary to unhealed fracture in 1959, with 
associated chronic pain and weakness in the hand.  

In March 1993 the veteran underwent VA evaluation of his 
right wrist for treatment purposes.  He then reported needing 
a refill of plain Tylenol taken for pain.  X-rays in October 
1992 and March 1993 showed old fracture of the navicular 
bone, some joint space narrowing of the radiocarpal joint, 
and probable avascular necrosis of the proximal portion of 
the navicular bone.  While post-traumatic arthritis was 
present, the examiner found upon physical testing 5/5 
strength, full opposition to the distal palmar crease, and no 
atrophy.  

A treatment note in April 1993 reflected a change in 
medication to ibuprofen, and an August 1993 treatment note 
reflected a continued refusal to consider surgical treatment.  

Upon VA examination of the veteran in June 1998, the 
veteran's history of right wrist fracture, non-healing, and 
eventual aseptic necrosis was noted.  The examiner noted that 
the veteran had become ambidextrous.  The veteran complained 
of pain daily in the wrist as well as morning stiffness, 
though denied usual crepitation or swelling.  The veteran 
reported a tendency to drop things easily with the hand, 
again bringing up his difficulties with chalk while teaching.  
The veteran reported ready fatiguability of the right wrist, 
though he denied flare-ups of pain.  The examiner found the 
veteran to be in no acute distress, but did note that the 
veteran tended to protect the wrist somewhat and avoided 
using it.  The examiner noted reduced range of motion, 
diminished grip, and tenderness over the navicular, though 
with normal sensation, and normal finger range of motion as 
noted on previous examinations.  The examiner commented that 
the veteran would not do well in work requiring significant 
lifting with the right hand, or repetitive movements such as 
typing or keyboard or computer work.  The examiner further 
commented that pain appeared to be a chronic, major issue.  

Upon VA examination in June 2001, the veteran's right wrist 
history was again noted.  The veteran was noted to continue 
to experience chronic daily pain in the wrist, particularly 
in the navicular area, with intermittent swelling, and some 
reported crepitation and popping, as well as his ongoing 
complaint of reduced grip strength including as associated 
with holding chalk.  He complained of flare-ups of pain 
particularly with wet weather, with additional limitation of 
motion, weakness, and diminished fine motor activity at those 
times.  The veteran used ibuprofen and aspirin to treat the 
condition.  Conditions of tenderness over the navicular, 
limitation of motion of the wrist and reduced grip strength 
were again noted, while significant swelling or limitation of 
finger range of motion were again absent.  The examiner 
chronic loss of range of motion of the wrist and pain, and 
estimated some additional reduced range of motion of the 
wrist, as well as moderately severe pain as well as 
incoordination and reduced strength also associated with 
flare-ups.  He further assessed moderately severe excess 
fatiguability on repetitive use of the joint.  

A VA examiner conducted an orthopedic examination of the 
veteran in October 2007, with review of the claims file, 
noting the veteran's history of right wrist disability 
secondary to navicular fracture.  The examiner noted that the 
veteran had worked as an engineer manager, and had ceased 
work in 2002 due to being laid off.  The veteran's education 
background included bachelor's and master's degrees in 
electrical engineering.  The examiner noted that an 
employment history of record reflected that the veteran 
changed jobs approximately every one-and-one-half years, and 
had 13 periods of unemployment, had been fired or asked to 
leave jobs eight times, and had been laid off from work eight 
times.  The veteran contended at that examination that he had 
been asked to leave jobs because he had been grumpy due to 
his right wrist.  However, the veteran failed to provide 
specific information regarding inability to perform work 
duties due to his right wrist, instead only offering the same 
example of dropping chalk while teaching in the past, with 
difficulty using a chalk board.  

The veteran contended at the examination that he had daily 
pain in the wrist at approximately 8/10 severity, with flare-
ups of 10/10 severity, with flare-ups almost every day.  He 
further complained of lack of range of motion in the wrist, 
lack of strength, and lack of endurance.  He contended that 
he does not write very well with his left hand despite 
efforts to do so, and contended that he could not swing a 
hammer with his left hand.  The examiner assessed right-hand 
dominance.  The examiner noted that the veteran was able to 
care for himself and perform chores of daily living, though 
he tried to limit himself to lifting less than 20 pounds.  He 
also could type on a computer but limited this to short 
periods.  The examiner noted that the veteran used a variety 
of wrist splints, which afforded some help, and derived he 
most relief from using Capzasin cream.  He never had surgery 
on the wrist.  

On physical examination, the September 2007 examiner noted 
reduced wrist range of motion and reduced strength on the 
right, with pain throughout wrist range of motion, but found 
no gross synovitis or swelling.  There was tenderness near 
the navicular and at the base of the thumb, as well as slight 
atrophy of the first dorsal interosseus muscle.  Full range 
of motion of the fingers was demonstrated, but a slight 
decrease in sensation in multiple fingertips was also 
identified.  The examiner noted that the veteran was likely 
to have flare-ups of worsening pain with either weather 
changes or repetitive use, and associated lack of strength 
and endurance as well as some additional reduced range of 
motion at such times.  The examiner thereby assessed that the 
veteran had limited functional ability to perform such 
repetitive activities, manual labor, heavy lifting, pushing, 
and pulling.  The examiner further assessed that the 
veteran's ability to write with the right hand would also be 
impaired.  However, the examiner noted that the veteran's 
past work was managerial and supervisory, and did not 
envision that such work could not accommodate his right wrist 
disorder.  The examiner further noted that this was the case 
notwithstanding the veteran's history of 30 jobs over the 
years, emphasizing that there was no documentation linking 
these numerous job changes to his right wrist despite the 
veteran's contentions of grumpiness-associated job losses.  

The veteran was afforded a social industrial survey in 
December 2007.  The social worker noted that the veteran's 
home was clean and in good repair.  The veteran moved 
comfortably with no apparent distress, and during the 
interview gestured often with both his hands, with no 
apparent pain.  The veteran reported being the primary driver 
in his family, and also walking 10 miles per day.  He did 
report, though, that when he had flares of wrist pain his 
wife would assist him with buttoning his shirts, and he may 
not drive as much as usual.  The social worker noted that the 
veteran was retired and he and his wife travel frequently, 
and were on vacation when first contacted by the social 
worker.  The veteran also performed handyman jobs for their 
church, including electrical and computer repairs.  He also 
reported that he fixes computers for other residents of their 
community.  The social worker noted that the veteran was very 
active in their community and in their church, that he was on 
the homeowners association board of directors, and he also 
taught an AARP driver safety course approximately nine times 
per year.  

At the survey, the veteran reported having numerous jobs 
following service, which the social worker assessed to have 
been commensurate with his level of training and education, 
including bachelors and masters degrees in electrical 
engineering.  The veteran reported that most of his positions 
were in engineering, but were managerial in nature.  He 
reported that when last laid off from work he sought work but 
upon not finding any he elected to take early retirement.  He 
did not report that this decision was related to his right 
wrist disorder.  The veteran reported that he believed his 
most recent employer had laid him out of a belief that the 
veteran desired to spend time taking care of his now-deceased 
wife, who was then suffering from Alzheimer's disease.  The 
veteran informed that while he was then caring for his wife 
full-time, he was also seeking employment, and had he found 
suitable employment he would have hired a caregiver for his 
wife.  

The veteran did contend at the survey that he believed his 
irritability due to his wrist had negatively impacted his 
employment history.  However, the social worker found no 
objective data to corroborate this contention.  Rather, the 
social worker noted that there was no reported history of 
requesting accommodations for his wrist disorder, or 
requesting a job or department transfer due to the disorder.  
The social worker asked for names of employers or co-workers 
to corroborate his allegations of irritability, but the 
veteran would not provide these.  

The social worker further noted that until seen at a VA 
clinic this year, the veteran had not received non-VA 
treatment for the wrist disorder, and only used over-the-
counter medications.  The social worker noted that the 
veteran had no history of hospitalization or missing work due 
to the wrist disorder.  While the veteran vaguely reported a 
history of interpersonal conflicts, including with other 
members of the homeowners association board, the social 
worker did not find this to be related to his right wrist.  
Rather, the social worker noted that the veteran's reportedly 
waiting seven years for VA to contact him for an appointment, 
despite his being an intelligent person, suggested a 
maladaptive personality disorder, which was potentially 
implicated, rather than the wrist disorder, in interpersonal 
conflicts.  (The veteran contended that he had not contacted 
VA to seek care for the prior seven years because an 
outpatient clinic had closed, and he had been waiting for an 
appointment for seven years.)  The social worker assessed 
that the veteran was presently quite active physically and 
socially, and found that given the veteran's level of social 
and other activities, he could engage in employment if he 
chose to do so.  

Based on the recent and past VA physical examinations and 
social industrial survey, the veteran appears to suffer 
little or no impairment in day-to-day activities due to his 
right wrist disorder, notwithstanding real pain and 
impairment of the right wrist.  Notably, at the December 2007 
interview the veteran denied that he was seeking 
unemployability due to his right wrist, and expressed 
surprise at this.  Such a denial and surprise suggests that 
the veteran himself does not consider unemployability due to 
his right wrist disorder to be a reasonable assessment of the 
extent of disability due to the disorder.  

As the Board previously noted in its vacated May 2004 
decision, a June 1998 VA examiner observed that the veteran 
had become ambidextrous, though he was still right-hand 
dominant.  While the veteran has contended that when he had 
at times worked as a professor he at times dropped his chalk 
due to his right wrist, this would be unavailing of his claim 
for several reasons:  there is no basis presented in the 
record for concluding that the veteran, upon dropping chalk 
in the course of a lecture, could not simply pick the chalk 
back up; as an ambidextrous individual, the veteran could 
hold and use chalk with his left hand; there is no basis for 
concluding that teaching in the current era requires holding 
of chalk, given the wide-spread availability of computerized 
projectors and PowerPoint programs, or, if the veteran wishes 
to contend that only more antiquated resources are available, 
then the availability of white boards and white board 
markers, and overhead projectors; the record and the 
veteran's history of employment reflects that the veteran is 
amply qualified for numerous forms of employment other than 
teaching.  Clearly, the veteran's contentions regarding his 
holding chalk serve only two purposes for the present 
adjudication:  it illustrates the exceedingly thin case the 
veteran has presented to support his contention of 
entitlement to an extraschedular rating for his right wrist 
disorder based on outside-of-the-ordinary employment 
impairment due to his right wrist disorder, and it 
illustrates the apparent lack of valid concerns regarding 
employment as associated with his right wrist fracture 
residuals.  

The Board finds that referral for extraschedular 
consideration is not warranted, because such exceptional or 
unusual disability pictures due to the veteran's service-
connected right wrist disorder as marked interference with 
employment or frequent periods of hospitalization are not 
shown.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell.  The 
veteran has no history of prolonged periods of 
hospitalization for his right wrist disorder.  While he has a 
history of numerous employments over the years, the 
evidentiary record reflects that these employment changes 
were substantially due to life circumstances other than the 
veteran's right wrist disorder or any symptoms of that 
disorder.  His contentions of grumpiness affecting his 
employment due to his wrist have not been independently 
corroborated over the numerous years, and ample opportunity 
to provide such corroboration over the course of his appeal.  
Also, as the September 2007 VA examiner noted, the veteran 
has repeatedly failed to provide any further examples of an 
instances of incapacity to perform work activities at a job 
beyond his over-emphasized report of dropping chalk or 
difficulty using a chalkboard, as already discussed. 

While the veteran's disability of the right wrist is 
undeniably real and disabling, as amply found over the course 
of the several examinations reviewed herein, there is no 
indication that regular schedular standards would not afford 
appropriate compensation for this disorder and its associated 
impairment, with current rating based on traumatic arthritis 
based on impairment of Muscle Group VII functioning under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5307.  The record 
does not reflect that the veteran's right wrist disorder has 
been causative of significant employment changes of a nature 
or degree as to take the veteran outside the realm of normal 
schedular consideration, the veteran's allegations to the 
contrary notwithstanding.  

While it is true that the veteran's lay statements may 
support a claim, it is the Board's responsibility to weigh 
evidence and consider what evidence is most relevant and 
warranting of greatest consideration.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence); cf. Evans v. West, 12 Vet. 
App. 22, 30 (1998) (Board's responsibility to weigh evidence, 
including medical evidence, an determine where to give credit 
and where not).  In this case, the veteran's contentions of 
significant interference with employment due to his right 
wrist beyond schedular considerations are belied by the 
findings of VA examiners, including in particular the 
findings of the social worker who conducted the social 
industrial survey examination in December 2007.  That 
examiner, as discussed above, uncovered a level of activity 
and participation in activities generally comparable to work 
activities by this veteran, despite his early retirement, 
which undermine any contentions of special circumstances 
significantly interfering with employment due to the 
veteran's right  wrist disorder.  Other VA examiners 
similarly found no such impairment of the wrist as would 
markedly interfere with employment for the veteran, 
particularly given the veteran's significant capacities and 
advanced levels of education and work experience.  

The Board has considered staged ratings, in the sense of 
considering a referral of the question of an extraschedular 
rating over some portion of the interval beginning from the 
date of claim for an increased evaluation for residuals of a 
right wrist fracture as raised and referred by the Board in a 
July 1996 rating action.  However, the Board finds that the 
staged schedular ratings previously awarded are all that are 
warranted in this case.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).


ORDER

Entitlement to referral of the veteran's case to the VA Under 
Secretary For Benefits or the Director of the VA Compensation 
and Pension Service for consideration of increased 
compensation benefits on an extraschedular basis, for 
residuals of a right wrist fracture, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


